Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 7/26/2022. Currently claims 1-9, and 11-14 are pending in the application, with claims 1-8 withdrawn from consideration.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9, and 11-14 are rejected under 35 U.S.C.103 as being obvious over Guo et al. (CN 103524697 A), hereafter, referred to as “Guo”, in view of Wu (US Patent Application Publication Number 2012/02247555 A1), hereafter, referred to as “Wu”, in view of Wu (US Patent Application Publication Number 2012/02247555 A1), in view of Dihora et al. (US Patent Application Publication No. 2008/0187596), hereafter, referred to as “Dihora”.

Regarding claim 8, Guo teaches to use a polyurethane derived from: a) polyethylene glycol (abstract); b) 1, 1' carbonyldiimidazole (para. [0076]); and c) polyamines (claim 10) having the structure: wherein R1 is selected from the group consisting of NH2, R2 is selected from the group consisting of:  -(C2H4)-NH2; where value of A is 2, and for the specific case B=C=0, thereby (B=C)/A is 0 meeting the claimed requirement, and wherein at least one R1 or R2 group contains nitrogen. Whereas "water-soluble" is determined by the composition of the polyurethane, the polyurethane disclosed by Guo is essentially also a water-soluble polyurethane, with the same composition. Guo also teaches that the water-soluble polyurethane further comprises a linker selected from urea.

Guo teaches a process for the preparation of a polyurethane urea hydrogel characterized by comprising the step of dissolving Polyethylene glycol in organic solvent, which is one of DMF, acetone, chloroform, dichloromethane, dichloroethane.  A further excess of N,N’ - Carbonyldiimidazole is added by molar ratio to react well at room temperature under nitrogen protection, and upon completion the solution is precipitated in an organic solvent, which is one of n-hexane, n-heptane, iso-hexane, iso-heptane, cyclohexane, diethyl ether. The resulting white powdery precipitate was suction filtered and dried.

Guo teaches that the product obtained from above step is dissolved in an organic solution and, after sufficient reaction at room temperature under nitrogen protection, an excess of chain extender diamine monomer is added by molar ratio, centrifuged, filtered, obtained as a clear colorless solution which is precipitated in an organic solution, said organic solvent being one of methanol, ethanol, chloroform or dichloromethane, resulting in a white powdery solid. Guo also teaches to Dissolve the product obtained in organic solution and add further isocyanate in molar ratio polyethylene glycol: diisocyanate 1: 1 and react at 25-60 °C under nitrogen protection. The product obtained was then precipitated in diethyl ether to give a white flocculent solid which after drying was dissolved in chloroform, poured into molds to shape, solvent volatilization air-dried and swollen in distilled water until swelling equilibrium was reached to give a polyurethane urea hydrogel.

But Guo fails to explicitly teach the use of a three-dimensional object manufacturing process to use the water-soluble polyurethane and Carbonyldiimidazole and polyamine to manufacture and object of use. However, Wu teaches a systems and methods wherein the process combines printing template methods with a 3D printer or rapid prototyping machine. The printing template methods usually include predefined data processing steps comprising identifying voxels in an image data set, generating a geometric representation, and sending the geometric representation to the 3D printer to produce a 3D physical model. A 3D printer or rapid prototyping machine refers to a collection of devices capable of producing three-dimensional physical parts directly from digital models using stereolithography, fused deposition modeling, three-dimensional printing, sheet laminating or other technologies. Additionally, for methods of manufacturing three-dimensional objects, polyurethane is a common material used in the art to manufacture three-dimensional objects, providing a digital description of said object as a set of voxels.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Wu and combine the three-dimensional manufacturing process by providing digital model of the object to be created by sequentially creating voxels and using a 3D printer to physically print the object based on the model to create an object (KSR Rationale A, MPEP 2143) that can be used for rapid prototyping.  Additionally, sequentially creating an actual set of voxels corresponding to said digital set of voxels is also conventional in the art to manufacture a three-dimensional object, therefore, one would have reasonable expectation of success from the combination.

Guo and Wu together teach a method of manufacturing of a three-dimensional object using polyurethane derived from polyethylene glycol, and 1, 1' carbonyldiimidazole, and polyamines.  But Guo and Wu fail to explicitly teach that the method comprises of the step of creating an article comprising an aversive agent. However, Dihora teaches a benefit agent (equivalent to aversive agent) containing delivery particles comprising a core material comprising a benefit agent, and one or more coatings that coat at least a portion of said core material using polyethylene glycol, polyamines, and imidazoles (para. [0031-0032]). Dihora teaches that the core material comprising a benefit agent selected from the group consisting of perfume, silicone oils, waxes, hydrocarbons, higher fatty acids, essential oils, lipids, skin coolants, vitamins, sunscreens, glycerine, catalysts, bleach particles, silicon dioxide particles, malodor reducing agents, antiperspirant actives, cationic polymers and mixtures thereof. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Dihora and use benefit agents (equivalent to aversive agent) as part of the material that is part of the object, because that would provide a delivery particle (object) for a consumer product with wide application. It would also have been obvious to any ordinary artisan that the use of the ingredient polyurethane, as disclosed by Guo, which is essentially a water-soluble polyurethane, as part of the composition, would make the article inherently a three-dimensional article which would dissolve in use.

Regarding claims 9, and 11, Dihora teaches a benefit agent containing delivery particles comprising a core material comprising a benefit agent, and one or more coatings that coat at least a portion of said core material using polyethylene glycol, polyamines, and imidazoles (para. [0031-0032]). Dihora also teaches that the core material comprising a benefit agent selected from the group consisting of perfume, silicone oils, waxes, hydrocarbons, higher fatty acids, essential oils, lipids, skin coolants, vitamins, sunscreens, glycerine, catalysts, bleach particles, silicon dioxide particles, malodor reducing agents, antiperspirant actives, cationic polymers and mixtures thereof. Dihora also teaches the use of surfactants (equivalent to filler) as adjunct materials as part of the composition for the benefit agent. 

Regarding claims 12-13, Guo and Wu together teach a method of manufacturing of a three-dimensional object using polyurethane derived from polyethylene glycol, and 1, 1' carbonyldiimidazole, and polyamines.  But Guo and Wu fail to explicitly teach that the three-dimensional object comprises at least one void volume fully enclosed by voxels, and the void volume is at least partially filled with a solid, powder, liquid or mixtures thereof. However, Dihora teaches that core material of the delivery particle may comprise a shell (equivalent to void inside) and/or adsorbent, at least a portion of said benefit agent being encapsulated by said shell when said shell is present and at least a portion of said benefit agent absorbed into said adsorbent when said adsorbent is present (para. [0025]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Dihora and design the delivery object particle such that that object comprises of a shell (equivalent to void inside) and/or adsorbent, at least a portion of the benefit agent being encapsulated by shell and adsorbent and the benefit agent absorbed onto the adsorbent to yield predictable result. It would also have been obvious to fill the void volume with other auxiliary ingredients to provide support for the 3D printing process.  

Regarding claim 14, Dihora teaches the use of the benefit agent delivery particle in consumer applications (para. 0066]).


Responses to Arguments

Applicant’s argument filed on 7/26/2022 for the 103 rejections has been fully considered.  Applicant’s argument with respect to amended claim 8 has been considered, but is not persuasive based on the teaching of Guo, Wu, and Dihora. The ground of rejection has been changed from “Guo, in view of Wu” to “Guo, in view of Wu, in view of Dihora”, based on the amendment of claim 8. The applicant’s main argument is that there is no motivation to modify/combine the references.  The Examiner respectfully disagrees.  As explained in the rejection section, a 3D printer is a rapid prototyping machine which is capable of producing three-dimensional physical parts directly from digital models using stereolithography, fused deposition modeling, three-dimensional printing, sheet laminating or other technologies. Additionally, for methods of manufacturing three-dimensional objects, polyurethane is a common material used in the art to manufacture three-dimensional objects, providing a digital description of said object as a set of voxels.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Wu and combine the three-dimensional manufacturing process by providing digital model of the object to be created by sequentially creating voxels and using a 3D printer to physically print the object based on the model to create an object for rapid prototyping.  Regarding the other argument that a three-dimensional printing and an art that discloses polymers does not mean that the selection of specific polymers to 3D print into dissolvable articles would have been obvious to one of skill in the art, the examiner takes the position that it would also have been obvious to any ordinary artisan that the use of the ingredient polyurethane, as disclosed by Guo, which is essentially a water-soluble polyurethane, as part of the composition, would also make the article inherently a three-dimensional article which would dissolve in use.  Therefore, the Examiner maintains that based on the teaching of Guo, Wu and Dihora, the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion
                        
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742